DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22-25 and 27-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0220599 to Lundtviet.	As to claim 22, Lundtviet discloses a medical fluid delivery system comprising: a medical fluid handling device including a patient line (292) for being placed in fluid communication with a patient; and a medical fluid delivery machine including a pump actuator (24) for actuating the medical fluid handling device to move medical fluid into or out of the device; a pressure sensor (68) positioned and arranged within the medical fluid handling device so as to be able to sense pressure of the medical fluid, and a control unit (controller, 30) in signal communication with the pressure sensor (68) and control communication with the pump actuator (24), the control unit programmed during pumping to (i) determine if at least one signal reading or a component of the at least one signal reading from the pressure sensor is indicative of the pressure within the patient and (ii) determine from the at least one pressure signal reading or the component reading indicative of the pressure in the patient whether to continue pumping or stop pumping (system (10/100) senses a pressure increase and stops the pumps (10/100), wherein the system knows that it has pumped too much peritoneal fluid and shuts down . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0220599 to Lundtviet in view of US 2004/0124147 to Fissell, IV.	As to claim 26, Lundtviet discloses the medical fluid delivery system except wherein the pressure .
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the prior art of record fails to teach, disclose or render obvious “a control unit…programmed to perform a sequence during pumping, in which the control unit (i) causes an application of positive pressure or negative pressure to the actuation area to be stopped, causes the valve to switch to vent the actuation area to atmosphere, then causes the valve to switch to close the actuation area to atmosphere, and records at least one pressure signal reading taken via the pressure sensor”, in addition to other limitations.	Regarding claim 21, the prior art of record fails to teach, disclose or render obvious “a control unit…programmed to perform a sequence during pumping, in which the control unit (i) causes an application of positive pressure to the actuation area to be stopped, causes the valve to switch to vent the actuation area to atmosphere, then causes the valve to switch to close the actuation area to atmosphere, and records at least a pressure signal reading taken via the pressure sensor,” in addition to other limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive. Applicant argues that Lundtveit fails to disclose a control unit programmed during pumping to determine if at least one signal reading or a component of the at least one signal reading from a pressure sensor is indicative of a pressure within a patient.  Instead, Lundtveit determined pressure in a tube during a priming sequence before a connection to a patient is even made. However, Examiner maintains that Lundtveit discloses a pressure sensor (68) positioned and arranged within the medical fluid handing device so as to be able to sense pressure of the medical fluid (pressure devices, pressure gauges, or pressure regulators in any suitable quantity and at any desired location, [0101]) and a control unit (controller) in signal communication with the pressure sensor (controller includes a plurality of processors…the processor also controls and obtains feedback from a plurality of different types of sensors…including a pressure sensor [0022]).  Since the control unit of Lundtveit has the necessary structure, and the control unit is configured to stop pumping based on a pressure reading (senses a pressure increase and stops the pumps, [0162]), it follows that the control unit of Lundtveit is perfectly capable of performing as claimed. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410.  The examiner can normally be reached on 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDY S LEE/Primary Examiner, Art Unit 3783